Citation Nr: 0531278	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-07 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for nausea and cramping 
of the stomach and intestinal area with colon disturbance, to 
include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for bleeding of the 
nose and rectal area, to include as due to exposure to 
ionizing radiation.

4.  Entitlement to service connection for arthritis, to 
include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for internal 
hemorrhaging, to include as due to exposure to ionizing 
radiation.

6.  Entitlement to service connection for a nerve condition, 
to include as due to exposure to ionizing radiation.

7.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to ionizing radiation.

8.  Entitlement to service connection for anemia, to include 
as due to exposure to ionizing radiation.

9.  Entitlement to service connection for a lung and/or 
respiratory condition, to include as due to exposure to 
ionizing radiation.

10.  Entitlement to service connection for a liver condition, 
to include as due to exposure to ionizing radiation.

11.  Entitlement to service connection for a gallbladder 
condition, to include as due to exposure to ionizing 
radiation.

12.  Entitlement to service connection for bilateral hearing 
loss, to include as due to exposure to ionizing radiation.

13.  Entitlement to service connection for tinnitus, to 
include as due to exposure to ionizing radiation.

14.  Entitlement to service connection for restless bowel 
syndrome, to include as due to exposure to ionizing 
radiation.

15.  Entitlement to service connection for diverticulitis, to 
include as due to exposure to ionizing radiation.

16.  Entitlement to service connection for elevated 
triglycerides and elevated cholesterol, to include as due to 
exposure to ionizing radiation.




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The issues of entitlement to service connection for bleeding 
of the nose, anemia, bilateral hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was first diagnosed as having basal cell 
carcinoma in 1969, approximately twenty-two years after 
discharge from service.

3.  The veteran's skin cancer is not medically attributed to 
service or exposure to ionizing radiation during service.

4.  The veteran is not diagnosed as having a disability due 
to nausea and cramping of the stomach and intestinal area 
other than diverticulitis.

5.  The veteran does not have cancer of the rectum or other 
disability of the rectum medically attributed to service or 
exposure to ionizing radiation during service.

6.  The veteran was diagnosed as having degenerative disc 
disease in 1996, approximately fifty years after discharge 
from service.

7.  The veteran's arthritis is not medically attributed to 
service or exposure to ionizing radiation during service.

8.  The veteran is not diagnosed as having internal 
hemorrhaging.

9.  The veteran is not diagnosed as having a nerve problem.

10. Diabetes mellitus was diagnosed over one year after 
discharge from service.

11. The veteran's diabetes mellitus is not medically 
attributed to his service and/or exposure to ionizing 
radiation during service.

12. The veteran is not diagnosed as having a lung and/or 
respiratory disability.

13. The veteran is not diagnosed as having a liver 
disability.

14. The veteran is not diagnosed as having a gallbladder 
disability.

15. The veteran's restless bowel syndrome is not medically 
attributed to service or exposure to ionizing radiation 
during service.

16. The veteran's diverticulitis is not medically attributed 
to service or exposure to ionizing radiation during service.

17. The veteran is not diagnosed as having a disability due 
to elevated triglyceride and/or cholesterol levels.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service, 
presumed to have been incurred in service, nor is it presumed 
to have been incurred as a result of exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

2.  Nausea and cramping of the stomach and intestinal area is 
not a disability for which service-connection compensation 
may be granted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

3.  Rectal cancer and/or hemorrhoids, claimed as bleeding of 
the rectal area, was not incurred in or aggravated by 
service, presumed to have been incurred in service, nor 
presumed to have been incurred as a result of exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

4.  Arthritis was not incurred in or aggravated by service, 
presumed to have been incurred in service, nor is it presumed 
to have been incurred as a result of exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

5.  Internal hemorrhaging is not a disability for which 
service-connection compensation may be granted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2005).

6.  A nerve condition is not a disability for which service-
connection compensation may be granted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2005).

7.  Diabetes mellitus was not incurred in or aggravated by 
service, presumed to have been incurred in service, nor is it 
presumed to have been incurred as a result of exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

8.  A lung and/or respiratory disorder is not a disability 
for which service-connection compensation may be granted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2005).

9.  A liver condition is not a disability for which service-
connection compensation may be granted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2005).

10. A gallbladder condition is not a disability for which 
service-connection compensation may be granted.   38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2005).

11. Restless bowel syndrome was not incurred in or aggravated 
by service, nor is it presumed to have been incurred as a 
result of exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2005).

12. Diverticulitis was not incurred in or aggravated by 
service, nor is it presumed to have been incurred as a result 
of exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2005).

13. Elevated triglycerides and cholesterol is not a 
disability for which service-connection compensation may be 
granted.   38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in September 2002, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the AOJ decision here on appeal was rendered in 
May 1997, long before the VCAA was enacted, and this appeal 
was pending at the time the VCAA was enacted.  Thus, notice 
prior to that decision was not possible.  Fortunately, the 
Court acknowledged in Pelegrini that some claims were pending 
at the time the VCAA was enacted and that proper notice prior 
to the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  As such, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
including dose estimates with respect to his exposure to 
ionizing radiation during service, and seeking an opinion 
from VA's Chief Public Health and Environmental Hazards 
Officer (Chief Officer) with respect to disability due to 
exposure during service.  The veteran was also afforded the 
opportunity to give testimony before an RO hearing officer 
and/or the Board, but declined to do so.  

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran contends that he experiences a number of medical 
problems as a direct result of his exposure to ionizing 
radiation during service.  The record clearly shows that the 
veteran served honorably during World War II, had duties in 
Nagasaki following the United States' bombing of that city, 
visited Hiroshima, and that the veteran has been recognized 
by the Defense Threat Reduction Agency (DTRA) and VA as a 
member of the American forces in Hiroshima and Nagasaki 
following World War II.  Accordingly, the veteran is extended 
all presumptions under the law as related to exposure to 
radiation during service.

The DTRA considered all research information available with 
respect to radiation exposure in Nagasaki and Hiroshima in 
conjunction with the comments supplied by the veteran 
regarding his various duties and experiences in Japan and 
determined the total external gamma and skin doses using 
worst case assumptions.  It was specifically pointed out that 
no troops in the occupation of Japan were exposed to neutron 
radiation.  As a result, the total external gamma dose 
estimate was 0.003 rem and the upper bound external gamma 
dose was estimated as 0.009 rem.  The veteran was advised of 
this estimate and has not submitted any evidence to suggest 
disagreement with the dose estimate and/or evidence of any 
other estimate.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

In order for VA compensation benefits to be awarded, there 
must be evidence of current disability.  Complaints of pain 
and/or other symptoms not associated with a diagnosed 
disability are not in and of themselves a disability.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001) (absent a disease or injury incurred during service, 
the basic compensation statutes cannot be satisfied). 

Specific diseases listed in 38 C.F.R. § 3.309(d)(2) shall be 
service-connected if they become manifest in a radiation-
exposed veteran, such as the veteran.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309(d).  

When it is determined that, (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  If any of the 
foregoing three requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  See 38 C.F.R. 
§ 3.311(b).

The veteran also seeks service connection for arthritis and 
diabetes mellitus, both of which are chronic diseases under 
38 C.F.R. § 3.309(a).  As such, service connection may be 
granted under 38 C.F.R. § 3.307(a)(3) if the evidence shows 
that the disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
August 1946, the evidence must show that a chronic disease 
manifest to a degree of ten percent by August 1947, in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

Skin Cancer

The evidence of record shows that the only radiogenic 
disease found in this veteran is skin cancer.  He was 
initially diagnosed as having basal cell carcinoma in 1969, 
and has been treated for that type of skin cancer as well as 
actinic keratosis since that time.  His claim was referred 
to the Chief Officer for consideration; the Chief Officer is 
a physician.  Following a complete review of the record 
evidence, the Chief Officer opined that it was unlikely that 
the veteran's individual basal cell carcinomas were results 
of exposure to ionizing radiation, noting that skin cancer 
was usually only attributed to ionizing radiation at high 
doses such as several hundred rads, well over the dose 
estimated to have been experienced by this veteran.  VA's 
Director of Compensation and Pension Services confirmed this 
opinion.

Given the evidence as outlined above, the Board finds that 
skin cancer was not incurred in or aggravated by service, 
presumed to have been incurred during service, or presumed 
to have developed as a result of exposure to ionizing 
radiation.  The veteran does not contend that his skin 
cancer began during service or within five years of service, 
but that his diagnosis approximately twenty-two years after 
discharge from service is due to his exposure to radiation 
during service.  Although he and his wife have advised VA 
that they have been told that the skin cancer is related to 
service, they have not submitted medical evidence to support 
that contention.  The statement from the veteran's treating 
physician dated in May 2003, does not include a medical 
opinion linking any of the veteran's complaints to his 
service and/or radiation exposure during service; the 
statement simply sets out a chronology of treatment since 
1987, and a history as supplied by the veteran.

Consequently, the Board finds that the only evidence in favor 
of the veteran's claim is the statements of the veteran and 
his wife.  Unfortunately, there is no evidence to suggest 
that either one of them has medical training so as to be 
competent to offer a medical opinion.  As such, the 
statements, standing on their own, are insufficient to 
establish a relationship between current disability and an 
event or injury during service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).  Accordingly, service connection for 
skin cancer is denied.

Bleeding of the rectal area

A radiogenic disease for which the presumption of service-
connection may be extended is rectal cancer.  The veteran, 
however, does not contend that he has rectal cancer, only 
bleeding in the rectal area.  He asserts that he was treated 
for hemorrhoids during service and has had continuous rectal 
bleeding since that time.

There is no record of treatment for hemorrhoids during 
service or for approximately fifteen years after discharge 
from service; there is no diagnosis of rectal cancer.  There 
is no suggestion in the medical record that the veteran's 
hemorrhoids are due to or the result of an event or injury 
experienced during service, including exposure to radiation.  
A medical record dated in 1995, made in conjunction with 
hemorrhoid surgery, that includes notation of a 50-year 
history of hemorrhoids cannot be accepted as evidence of 
hemorrhoids during service as it is based solely on a 
history as provided by the veteran.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Given the evidence of record, the Board finds that the 
veteran does not have cancer of the rectum or other 
disability of the rectum medically attributed to service or 
exposure to ionizing radiation during service.  The currently 
diagnosed disability is hemorrhoids and the medical evidence 
does not support the veteran's assertion that the disability 
began during service or as a consequence thereof.  As such, 
service connection for hemorrhoids, claimed as bleeding of 
the rectal area, is denied.

Nausea and cramping, internal hemorrhaging, nerve condition, 
lung and/or respiratory condition, liver condition, 
gallbladder condition, elevated triglycerides and cholesterol

The veteran has expressed on numerous occasions that he 
believes all of his current complaints are due to radiation 
exposure during service.  He does not contend that the 
complaints here discussed began during service, only that 
they began many years later and that he has been told by 
private physicians that the various undiagnosed problems may 
be due to radiation exposure.  Unfortunately, the veteran has 
not submitted a medical opinion linking his complaints to 
service.  As noted above, the May 2003 statement from his 
treating physician only set forth a chronology of events.

The medical record and statements from the veteran and his 
wife clearly show that he has had nausea and cramping in the 
stomach of unknown etiology.  He was hospitalized in November 
1993, with acute abdominal pain of uncertain etiology.  
Follow-up sigmoidoscopy performed in December 1993, showed 
mild diverticulosis of the sigmoid colon.  The veteran does 
not have a separately diagnosed disability due to nausea and 
cramping of the stomach and intestinal area.  Thus, he does 
not have a disability of the stomach or intestinal area for 
which VA compensation benefits may be awarded and, as such, 
this claim is denied.

The veteran has complained of easy bruising and asserted that 
he has internal hemorrhaging due to radiation exposure.  The 
veteran is not diagnosed as having internal hemorrhaging 
and/or a disability associated with bruising.  Thus, he does 
not have a disability for which VA compensation benefits may 
be awarded and, as such, the claim of entitlement to service 
connection for internal hemorrhaging is denied.

The veteran has complained of a nerve condition, but the 
medical record does not include a diagnosis of such a 
disability.  A December 1997 report from a glaucoma treatment 
center includes the diagnosis of optic nerve damage, but this 
record is not consistent with the veteran's assertion that he 
has nerve damage in his extremities.  Thus, the Board finds 
that the veteran does not have a nerve disability for which 
VA compensation benefits may be awarded and, as such, this 
claim is denied.

The veteran was determined to have a vague mass-like density 
in his chest upon x-rays taken in August 1995.  Although he 
was not found to have any type of tumor in his lungs upon 
computerized tomography (CT) scan the following month, he 
continues to assert that he has a mass in his chest due to 
radiation exposure.  There is no suggestion in the medical 
evidence that the veteran has either a lung or a respiratory 
disease.  As such, the Board finds that the veteran does not 
have a diagnosed lung and/or respiratory disability for which 
VA compensation benefits may be awarded and this claim is 
denied.

The veteran contends that he has a liver condition because he 
cannot take certain prescribed medications without 
experiencing problems with his liver.  This type of complaint 
does not reflect current disability, only a limitation 
experienced by many adults, veteran and civilian alike.  The 
medical evidence does not include a diagnosis of a liver 
disability and, as such, the Board finds that the veteran 
does not have a diagnosed liver disability for which VA 
compensation benefits may be awarded.  Consequently, this 
claim too must be denied.

The veteran also contends that he has a gallbladder condition 
as a result of exposure to radiation.  The medical record 
does not show current disability due to a gallbladder 
disorder, only that the veteran was treated for possible 
polyps in the gallbladder in 1993.  The medical evidence does 
not include a diagnosis of a gallbladder disability and, as 
such, the Board finds that the veteran does not have a 
diagnosed gallbladder disability for which VA compensation 
benefits may be awarded.  Consequently, this claim is also 
denied.

The veteran contends that he has elevated triglyceride and 
cholesterol levels because of exposure to radiation.  Again, 
he does not contend that these complaints began during 
service, only that they arose many years later without any 
other possible etiology.  The medical evidence includes 
findings of elevated triglycerides and cholesterol, but the 
veteran is not diagnosed as having a disability due to these 
symptoms.  Accordingly, the Board finds that the veteran does 
not have a diagnosed  disability based on complaints of 
elevated triglyceride and/or cholesterol levels for which VA 
compensation benefits may be awarded and, as such, this claim 
is denied.




Arthritis

The veteran contends that he had sore joints during service 
and was determined to have arthritis many years after 
service.  He wife advised VA in a December 1995, statement 
that the veteran had been treated for arthritis for twenty-
five years.  The medical evidence shows that the veteran was 
determined to have degenerative disc disease in 1996.

The medical evidence is consistent with the veteran's 
assertion that was not treated for arthritis during service 
or within one year of discharge from service.  The record is 
also void of a medical opinion linking the veteran's 
currently diagnosed arthritis to his period of service and/or 
his radiation exposure.  Consequently, the Board finds that 
the veteran's arthritis is not medically attributed to 
service or exposure to ionizing radiation during service.  
Accordingly, service connection for arthritis is denied as 
not being shown during service, within one year of discharge 
from service, or as a result of exposure to radiation.

Diabetes mellitus

The veteran contends that he developed diabetes as a result 
of exposure to radiation during service.  The medical 
evidence of record shows that he has been treated for 
diabetes, but there is no suggestion that the disease 
developed within one year of discharge from service or as a 
result of an event experienced during service.  The veteran's 
statements linking his inservice exposure and subsequent 
development of the disease cannot be accepted as credible 
supporting evidence as he is not medically trained and 
competent to offer a medical opinion.  Consequently, the 
Board finds that the veteran's diabetes is not medically 
attributed to service or exposure to ionizing radiation 
during service.  Accordingly, service connection for diabetes 
mellitus is denied as not being shown during service, within 
one year of discharge from service, or as a result of 
exposure to radiation.



Restless bowel syndrome and diverticulosis

As noted above, the veteran was treated for acute abdominal 
pain and determined to have diverticulitis.  Treatment 
records also show symptoms consistent with restless bowel 
syndrome.  The veteran's wife advised VA in December 1995, 
that the veteran had experienced stomach problems for the 
majority of their fifty-year marriage.  The medical evidence, 
however, does not include any opinion or even suggestion that 
the veteran's restless stomach syndrome and/or diverticulitis 
are due to service or exposure to radiation.  Consequently, 
the Board finds that neither disability is medically 
attributed to service or exposure to ionizing radiation 
during service.  Accordingly, service connection for restless 
bowel syndrome and diverticulitis is denied as not being 
shown during service or as a result of exposure to radiation.


ORDER

Service connection for skin cancer, to include as due to 
exposure to ionizing radiation, is denied.

Service connection for nausea and cramping of the stomach and 
intestinal area, to include as due to exposure to ionizing 
radiation, is denied.

Service connection for hemorrhoids, claimed as bleeding in 
the rectal area, to include as due to exposure to ionizing 
radiation, is denied.

Service connection for arthritis, to include as due to 
exposure to ionizing radiation, is denied.

Service connection for internal hemorrhaging, to include as 
due to exposure to ionizing radiation, is denied.

Service connection for a nerve condition, to include as due 
to exposure to ionizing radiation, is denied.

Service connection for diabetes mellitus, to include as due 
to exposure to ionizing radiation, is denied.

Service connection for a lung and/or respiratory condition, 
to include as due to exposure to ionizing radiation, is 
denied.

Service connection for a liver condition, to include as due 
to exposure to ionizing radiation, is denied.

Service connection for a gallbladder condition, to include as 
due to exposure to ionizing radiation, is denied.

Service connection for restless bowel syndrome, to include as 
due to exposure to ionizing radiation, is denied.

Service connection for diverticulosis, to include as due to 
exposure to ionizing radiation, is denied.

Service connection for elevated triglycerides and 
cholesterol, to include as due to exposure to ionizing 
radiation, is denied.


REMAND

The record shows that the veteran was treated for a fractured 
nose during service and he contends that he has experienced 
periodic infections and bleeding of the nose ever since his 
inservice surgical treatment in 1946.  There is also post-
service treatment for anemia that the veteran asserts is 
related to his bleeding nose.  

The record shows that the veteran served honorably as a pilot 
during World War II and was not supplied with ear protection.  
A letter to his wife written during his period of service 
describes an incident during which he lost oxygen during 
flight and his ear drums felt like they were bursting on a 
quick decent.  Although he was treated in 1993, for a 
perforated tympanic membrane of the right ear, the veteran 
has bilateral hearing loss and tinnitus that he attributes to 
his noise exposure and high-altitude exposure during service.  

Following a review of the evidence, the Board finds that the 
veteran has submitted sufficient evidence so as to require VA 
to provide him with a medical examination pursuant to 38 
C.F.R. Section 3.159(c)(4).  

This matter is remanded for the following actions:

1.  Schedule the veteran for examination 
to determine the nature and etiology of 
complaints of a bleeding nose and anemia.  
The examiner should be supplied with the 
veteran's claims folder and requested to 
review all pertinent medical evidence and 
statements from the veteran.  The 
examiner should perform any and all 
necessary testing, render all appropriate 
diagnoses and state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently diagnosed disability is a 
result of an inservice injury to the nose 
and surgical intervention in 1946.  All 
opinions rendered must be supported by 
complete rationale.

2.  Schedule the veteran for examination 
to determine the nature and etiology of 
complaints of bilateral hearing loss and 
tinnitus.  The examiner should be 
supplied with the veteran's claims folder 
and requested to review all pertinent 
medical evidence and statements from the 
veteran.  The examiner should 
specifically comment on the January 1993 
treatment record showing a right 
perforated tympanic membrane.  The 
examiner should perform any and all 
necessary testing, render all appropriate 
diagnoses and state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently diagnosed disability is a 
result of an inservice injury, event 
and/or noise exposure.  All opinions 
rendered must be supported by complete 
rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


